DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
In response to communications files on January 14, 2022, claims 1-2, 8, and 15 are 
amended and claim 20 is added per applicant’s request.  Therefore, claims 1-20 are presently pending in the application. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 8, and 14, the prior art of records fail to anticipate or suggest receiving a document file to be identified; numbering strings of text in the document file in a set order; given a set of document types in which each document type has a document type model comprising a set of recognized associations and each association comprises one or more characters with a known meaning and a generalized location within a typical document file of that document type, using at least one processor and one or more of the document type models to search at least some of the numbered strings of the document file that fall within the generalized locations of a document type as indicated by its corresponding document type model to determine whether a set of the numbered strings in the generalized locations correspond to expected associations for the document type; responsive to a the set of numbered strings in the generalized locations 
responsive to an insufficient number of numbered strings corresponding to associations for the document type, not assigning the document type to the document file, together with the other limitations of the independent claims.

The dependent claims 2-7, 9-13, and 15-20 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164